DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 8-12 and 14-18 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 USC § 101.  The rationale for this finding is explained as follows:  There is no recitation/ insufficient recitation of a machine or transformation, and the claim is a mere statement of a general concept (the use of the concept, as expressed in the method, would effectively grant a monopoly over the concept, and both known and unknown uses of the concept are covered, and can be performed through any existing or future devised machinery, or even without any apparatus).   The claims recite a processor; however, a processor is not “significantly more” because it is a generic computer.  Claims 8 and 14 recite steps of a process (segmentation, determining range, apply filter, apply thresholding, apply dilation) that are a math algorithm that do not tie the algorithm to a practical application.  If the applicant were to tie the claim to an application, i.e. detecting a defect of the wafer in the dilated segments, as claimed in claims 13 and 19, this rejection would be withdrawn.  Claims 9-12 and 15-18 contain limitations that further define the algorithm (i.e. finding the range attribute, thresholding, combining) that do not tie the claims to a practical application or provide a specific machine.  Claims 1-7 are considered eligible subject matter because claim 1 claims a specific machine that is more than a generic computer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10 and 16 recite the limitation "the medium intensity" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim*** rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20130188859 (Luo et al) as noted by of U.S. Patent Application Publication No. 20190147573 (Li et al). 
Regarding claim 8, Luo et al discloses a method comprising: performing segmentation of a region of an image into a plurality of segments (fig. 1, item 10) using a processor (fig. 3, item 46); determining a range attribute for pixels in the region using the processor, i.e. the image intensity values (page 2, paragraph 34); applying a median filter to the range attribute using the processor  (page 2, paragraph 23); applying thresholding to select one of the segments from the range attribute using the processor by finding the segments that include the values within a range (page 2, paragraph 26); and dilating the one of the segments along an X direction and a Y direction perpendicular to the X direction using the processor by dilating the edges in the image, which is an x-y image (page 3, paragraph 29, fig. 1)
Luo et al does not disclose expressly a median filter is a low pass filter.
Li et al discloses a median filter is a low pass filter (page 1, paragraph 4).
Luo et al and Li et al are combinable because they are from the same field of endeavor, i.e. median filtering of images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to define the median filter as a low pass filter.
The suggestion/motivation for doing so would have been to provide a more user friendly system by providing an accurate description for the filter.
Therefore, it would have been obvious to combine the method of Luo et al with the low pass filter of Li et al to obtain the invention as specified in claim 8.
Claim 1 is rejected for the same reasons as claim 8.  Thus, the arguments analogous to that presented above for claim 8 are equally applicable to claim 1.  Claim 1 distinguishes from claim 8 only in that claim 1 is a system comprising: a light source that generates light; a stage configured to hold a wafer; a detector that receives the light reflected from the wafer; and a processor in electronic communication with the detector, wherein the processor is configured to carry out the method of claim 8, and that the image is generated from data from the detector.  Luo et al teaches further this feature, i.e. a system (fig. 3) comprising: a light source that generates light (fig. 3, item 48); a stage configured to hold a wafer (fig. 3, item 44); a detector that receives the light reflected from the wafer (fig. 3, item 58); and a processor in electronic communication with the detector (fig. 3, item 46), wherein the processor is configured to carry out the method of claim 8, as disclosed above, and that the image is generated from data from the detector (page 2, paragraph 22, 23).
Claim 14 is rejected for the same reasons as claim 8.  Thus, the arguments analogous to that presented above for claim 8 are equally applicable to claim 14.  Claim  14 distinguishes from claim 8 only in that claim 8 is a non-transitory computer-readable storage medium, comprising one or more programs for executing the steps of claim 8 on one or more computing devices.  Luo et al teaches further this feature, i.e. computer readable medium page 5, paragraph 49, fig. 2, item 36.
Regarding claim 2, Luo et al discloses the light source is a laser (page 5, paragraph 50).  
Regarding claim 5, Luo et al discloses the thresholding selects a first segment of the segments if the range attribute is less than or equal to a cutline and selects a second segment of the segments if the range attribute is greater than the cutline, the cutline being the defined range cutline (page 2, paragraph 26).
Regarding claim 6, Luo et al discloses combining at least two of the segments that have a low intensity by combining the data into one segmentations image of the low intensity (page 2, paragraph 26).  
Regarding claim 7, Luo et al discloses performing defect detection in one or more of the segments (page 3, paragraph 34).  
Claims 11-13 are rejected for the same reasons as claims 5-7, respectively.  Thus, the arguments analogous to that presented above for claims 5-7 are equally applicable to claims 11-13.  Claims 11-13 distinguish from claims 5-7 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims  17-19 are rejected for the same reasons as claims 5-7, respectively.  Thus, the arguments analogous to that presented above for claims 5-7 are equally applicable to claims 17-19.  Claims 17-19 distinguish from claims 5-7 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 9 and 15 contain allowable subject matter regarding the range attribute being determined by sorting intensity of pixels in a location of all dies of the image in ascending order; and defining the range attribute by subtracting a second lowest intensity from a second highest intensity.  
Claims 4, 10 and 16 contain allowable subject matter regarding the range attribute is determined by: sorting intensity of pixels in dies of the image in ascending order; and defining the range attribute by using a lower of either a highest intensity minus a median intensity or the medium intensity minus a lowest intensity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/17/2022